Case: 15-14793     Date Filed: 09/29/2016    Page: 1 of 9


                                                            [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 15-14793
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 1:14-cv-22224-MGC

IGNACIO YBARRA,

                                                                  Plaintiff-Appellant,


                                        versus


COMMISSIONER OF SOCIAL SECURITY,

                                                                 Defendant-Appellee.
                           ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          ________________________

                                (September 29, 2016)

Before HULL, MARCUS, and ANDERSON, Circuit Judges.

PER CURIAM:

Plaintiff Ignacio Ybarra (“Ybarra”) appeals the district court order affirming the

Commissioner of Social Security’s denial of his application for disability benefits.

For the reasons set forth below, we affirm the district court.
               Case: 15-14793      Date Filed: 09/29/2016   Page: 2 of 9


                              I.      Background

Plaintiff Ybarra applied for disability insurance benefits and supplemental security

income benefits under Titles II and XVI of the Social Security Act. See 42 U.S.C.

§§ 401–34 (2012); id. §§ 1381–1383f. Ybarra alleged disability as a result of back

pain, issues with his right shoulder, hypertension, and depression. After Ybarra’s

administrative claims were twice denied, he requested a hearing before an

Administrative Law Judge (“ALJ”).

       After conducting the Social Security Administration’s five-step sequential

review process, see 20 C.F.R. § 404.1520(a)–(f) (2012), the ALJ found that Ybarra

was not disabled. Ybarra’s shoulder and back issues, hypertension, and depression

were “severe” impairments (step two), but these impairments did not meet or equal

the SSA’s listed criteria for disability (step three). The ALJ assessed Ybarra’s

residual functional capacity (“RFC”) and found that he could perform a range of

unskilled, medium work, but that he was unable to perform his past work as a

janitor, delivery driver, or warehouse-material handler (step four). The ALJ

determined, however, based in part on testimony by a vocational expert (“VE”),

that there existed jobs in the national economy, such as kitchen helper, industrial or

laboratory cleaner, or industrial cleaner and sweeper, that Ybarra could perform

(step five).




                                           2
              Case: 15-14793         Date Filed: 09/29/2016   Page: 3 of 9


      The Appeals Council denied Ybarra’s request for review, and the district

court affirmed the agency’s decision. Ybarra timely appealed.

                               II.      Discussion

In Social Security appeals, we review de novo the determination of a district court

that the ALJ’s decision is supported by substantial evidence. Wilson v. Barnhart,

284 F.3d 1219, 1221 (11th Cir. 2002) (per curiam) (citing Falge v. Apfel, 150 F.3d
1320, 1322 (11th Cir. 1998)). We also review de novo the legal principles on

which the ALJ’s decision is based. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005) (per curiam) (citing Chester v. Bowen, 792 F.2d 129, 131 (11th Cir.

1986) (per curiam)).

      “Substantial evidence is more than a scintilla, but less than a preponderance.

It is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir.

1983) (citing Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427

(1971)). In deciding whether substantial evidence supports the Commissioner’s

decision, we may not “decide facts anew, reweigh the evidence, or substitute our

judgment for that of the [Commissioner.]” Dyer v. Barnhart, 395 F.3d 1206, 1210

(11th Cir. 2005) (per curiam) (alteration in original) (quoting Phillips v. Barnhart,

357 F.3d 1232, 1240 n.8 (11th Cir. 2004)). If the Commissioner’s decision is

supported by substantial evidence, it is conclusive, even if the evidence


                                             3
                Case: 15-14793        Date Filed: 09/29/2016       Page: 4 of 9


preponderates against it. 42 U.S.C. § 405(g) (2012); Crawford v. Comm’r of Soc.

Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004) (per curiam) (citing Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

       Ybarra argues that the ALJ improperly determined that he was not fully

credible. Credibility determinations are the province of the ALJ, and will not be

overturned unless not supported by substantial evidence. Moore, 405 F.3d at 1212.

Here, the ALJ’s finding was supported by substantial evidence. Ybarra’s

testimony was inconsistent with his medical records in several places. He testified

that he had not worked after March 2010, but according to his medical records, he

was employed after this date. He testified that physical therapy did not help, but

his medical records detail improvement in his symptoms. He testified that his

physician recommended surgery, but this is not substantiated by the record.1 The

ALJ’s finding that Ybarra was not fully credible was supported by substantial

evidence.2


1
  Plaintiff cites a Social Security Ruling, SSR 96-7p, 1996 WL 374186 at *1 (July 2, 1996), for
the proposition that “[a]n individual’s statements about the intensity and persistence of pain or
other symptoms or about the effect the symptoms have on his or her ability to work may not be
disregarded solely because they are not substantiated by medical evidence.” Id. at *1 (emphasis
added). But here, as discussed, the ALJ articulated other grounds for not crediting Ybarra’s
testimony supported by evidence in the record, as required by SSR96-7p. See id. at *2.
2
  Plaintiff is correct that the ALJ relied on Ybarra’s deferral of steroid injections without
considering whether Ybarra might have deferred the injections because he could not afford them.
This was inappropriate. See Henry v. Comm’r of Soc. Sec., 802 F.3d 1264, 1269 (holding that
ALJ committed reversible error in failing to consider whether a claimant’s failure to seek
treatment was due to his financial circumstances); SSR 96-7p, 1996 WL 374186 at *7–8 (“[T]he
adjudicator must not draw any inferences about an individual's symptoms and their functional
                                                4
                Case: 15-14793        Date Filed: 09/29/2016       Page: 5 of 9


       Ybarra next argues that the ALJ erred in discounting the opinion of Ybarra’s

treating physician, Dr. Hamlet Hassan (“Dr. Hassan”). In determining the weight

to give a physician’s opinion, the ALJ should consider the relationship between the

physician and the claimant (treating and examining physicians being given more

weight); the extent to which medical evidence supports the opinion; the opinion’s

consistency with the record as a whole; the physician’s specialization; and other

relevant factors. See 20 C.F.R. §§ 404.1527(c), 416.927(c) (2012). An ALJ may

not discount a treating physician’s opinion without articulating good cause for

doing so. See Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1179 (11th Cir.

2011). Acceptable reasons for discounting the opinion of a treating physician are

that it is conclusory; it is unsupported by medical evidence; it is inconsistent with

the record as a whole; or other evidence supports a contrary finding. See

Crawford, 363 F.3d at 1159 (holding that treating physician’s testimony was

properly discounted when it was inconsistent with physician’s own treatment

reports and the record as a whole and appeared to be based on patient’s subjective


effects from a failure to seek or pursue regular medical treatment without first considering any
explanations that the individual may provide, or other information in the case record, that may
explain infrequent or irregular medical visits or failure to seek medical treatment. . . . For
example: . . . The individual may be unable to afford treatment . . . .”). While Ybarra did not
offer this explanation, it was clear from the record that he was uninsured when he deferred
steroid injections. However, the ALJ’s determination as to Ybarra’s credibility was amply
supported by other substantial evidence, unlike in Henry, where it appears that the sole reason
for discounting the claimant’s credibility was his failure to seek treatment. See 802 F.3d at 1269.
Accordingly, we will not disturb the ALJ’s credibility determination because it was supported by
substantial evidence.

                                                5
                Case: 15-14793       Date Filed: 09/29/2016       Page: 6 of 9


complaints); Phillips, 357 F.3d at 1241 (holding that treating physician’s testimony

was properly discounted when it was inconsistent with physician’s treating notes

and claimant’s testimony). Here, the ALJ pointed to inconsistencies between Dr.

Hassan’s opinion and his treatment notes and inconsistencies between the opinion

and the notes of other treating physicians. Accordingly, the ALJ’s decision to

discount Dr. Hassan’s opinion was supported by substantial evidence.

       Ybarra argues that the ALJ’s RFC was not supported by substantial evidence

because there were inconsistencies between the ALJ’s own conclusions at different

stages of the sequential evaluation. Ybarra first argues that that the RFC did not

take into account the ALJ’s step-two finding that Ybarra’s severe right-shoulder

pain constitutes a severe impairment. This argument is without merit. A

conclusion that an impairment is “severe” for the purposes of step two of the

enquiry does not dictate the outcome at step four.3 See Moore, 405 F.3d at 1213

n.6 (“[T]he mere existence of [severe] impairments does not reveal the extent to

which they limit [the] ability to work or undermine the ALJ's determination . . . .”).

Here, the ALJ relied on evidence from Ybarra’s medical reports that Ybarra’s

shoulder impairment did not significantly affect his activities of daily living, could

be managed with pain medication, and had only a limited effect on his range of

3
 At step two, the ALJ must determine whether the claimant has severe impairments. See 20
C.F.R. § 404.1520(a)(4)(ii). At step four, the ALJ is required to determine the claimant’s RFC.
See 20 C.F.R. § 404.1520(a)(4)(iv).

                                               6
                Case: 15-14793        Date Filed: 09/29/2016       Page: 7 of 9


movement. The ALJ took the impairment into account by limiting Ybarra to

medium work. With regard to Ybarra’s shoulder impairment, the RFC was

supported by substantial evidence.

       Ybarra also alleges that the RFC did not take into account the findings of the

ALJ (at step three4) that Ybarra had “moderate” limitations in both social

functioning and ability to maintain concentration, pace, and persistence. Ybarra

further alleges that the ALJ credited, but the RFC did not take into account, the

findings of the state’s psychological expert, Dr. Sally Rowley (“Dr. Rowley”), that

he had “moderate” limitations in his ability to take criticism from supervisors and

to make plans independently. These arguments are meritless. The RFC limited

Ybarra to sustaining concentration for two-hour periods on “short, simple

instructions” and to an occupation “with only occasional contact with co-workers

and the general public on routine matters.” There is substantial record evidence to

support this determination. Notably, Dr. Rowley reported that Ybarra could “attent

[sic] for 2 hour intervals” and “c[ould] do [simple, routine repetitive tasks] with

reduced social contact.” The RFC adequately accounted for both the ALJ’s and

Dr. Rowley’s findings of mental limitations.5


4
  At step three, the ALJ must determine whether the claimant meets or equals the listed criteria
for qualifying as disabled. See 20 C.F.R. § 404.1520(a)(4)(iii); id. § 404.1520(d) app. 1.
5
  This conclusion is entirely consistent with our holding in Winschel. In Winschel, we held that
the VE’s answer to the ALJ’s hypothetical question did not constitute substantial evidence at step
five when that question omitted the moderate limitations regarding concentration, persistence,
                                                7
                Case: 15-14793        Date Filed: 09/29/2016      Page: 8 of 9


       Ybarra’s allegation that hypothetical question posed by the ALJ to the VE

was defective also fails. At step five, the burden is on the Commissioner to prove

that other jobs that the claimant is able to perform exist in the national economy.

Wolfe v. Chater, 86 F.3d 1072 (11th Cir. 1996) (citing Francis v. Heckler, 749
F.2d 1562, 1566 (11th Cir. 1985)). “In order for a [VE’s] statement to constitute

substantial evidence, the ALJ must pose a hypothetical question which comprises

all of the claimant’s impairments.” Winschel, 631 F.3d at 1180 (quoting Wilson,
284 F.3d at 1227). Here, Ybarra does not dispute that the hypothetical question

took into account all the limitations found in the RFC. Consequently, Ybarra’s

contention fails because the criticisms that he aims at the hypothetical question are

identical to those leveled at the ALJ’s RFC, and, as discussed above, the RFC is

supported by substantial evidence.

       Ybarra also accuses the ALJ of “playing doctor” in discounting Dr. Hassan’s

opinion. The ALJ may not make medical findings herself, see Marbury v.


and pace that the ALJ had found. 631 F.3d at 1180. However, here (as discussed) the RFC and
hypothetical question accounted for the limitations that the ALJ had previously found, even if
they did not use precisely the same language. Cf. Brothers v. Comm’r of Soc. Sec., — F. App’x
—, 2016 WL 1637955 at *1 (11th Cir. 2016) (“The [ALJ] was not required to refer to
supervisors when the residual functional capacity assessment and the hypothetical question
included a restriction on [the claimant’s] social interaction in the workplace.”). And Dr.
Rowley’s opinion supports the ALJ’s conclusion that the RFC and hypothetical question were
consistent with Ybarra’s limitations. Cf. Jarrett v. Comm’r of Soc. Sec., 422 F App’x 869, 872
(11th Cir. 2011) (“[A]n ALJ's hypothetical restricting the claimant to simple and routine tasks
adequately accounts for restrictions related to concentration, persistence and pace where the
medical evidence demonstrates that the claimant retains the ability to perform the tasks despite
concentration deficiencies.”) (citing Winschel, 631 F.3d at 1181).

                                                8
               Case: 15-14793    Date Filed: 09/29/2016   Page: 9 of 9


Sullivan, 957 F.2d 837, 840 (11th Cir. 1992) (per curiam), but it is her

responsibility to resolve conflicting medical opinions. See Watson v. Heckler, 738
F.2d 1169, 1172 (11th Cir. 1984) (per curiam). Here, the ALJ did not usurp the

role of a physician. Rather, she weighed the credibility of Dr. Hassan’s opinion in

light of other record evidence, and she used the reports of Ybarra’s physicians and

Dr. Rowley’s opinion in coming to a determination.

      Ybarra also contends that the ALJ erred in failing to develop a full and fair

record by not ordering a consultative examination. The ALJ has an obligation to

develop a full and fair record. Ellison v. Barnhart, 355 F.3d 1272, 1276 (11th Cir.

2003) (per curiam). However, the ALJ is not obliged to order a consultative

examination when the record contains sufficient evidence to support a

determination. See Doughty v. Apfel, 245 F.3d 1274, 1281 (11th Cir. 2001); see

also 20 C.F.R. § 404.1519a (2012). Here, as discussed above, even after the ALJ

discounted Dr. Hassan’s opinion, there was sufficient evidence in the record to

support the ALJ’s finding and the ALJ was not required to order a consultative

examination.

      Because the ALJ applied the correct legal standard and her findings are

supported by substantial evidence, the decision of the district court must be

affirmed.

      AFFIRMED.


                                          9